UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-4838


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LINDA SUE CHEEK,

                Defendant - Appellant.



                            No. 13-4841


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LINDA SUE CHEEK,

                Defendant - Appellant.




Appeals from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:08-cr-00012-GEC-1; 7:12-cr-00040-GEC-1)


Submitted:   September 30, 2014           Decided:   November 20, 2014


Before KEENAN, DIAZ, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Dana R. Cormier, DANA R. CORMIER, P.L.C., Staunton, Virginia,
for Appellant. Daniel Steven Goodman, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C.; Jennie L.M. Waering, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             In these consolidated appeals, Linda Sue Cheek appeals

her convictions of multiple counts of distribution of controlled

substances      using     a    Drug     Enforcement            Administration          (“DEA”)

registration number issued to another and using her own revoked

DEA registration number, in violation of 21 U.S.C. §§ 841, 843

(2012);    the    twenty-seven-month               sentence       imposed        for      these

convictions;      and    the twelve-month            sentence         imposed      following

revocation of her probation for a prior conviction.                              On appeal,

defense    counsel      has     filed     a       brief     pursuant       to     Anders     v.

California,      386    U.S.    738    (1967),       stating      that     there       are   no

meritorious      issues       for     appeal       but     questioning          whether      the

district court (1) erred in denying Cheek’s motion for judgment

of acquittal because the Government failed to present adequate

evidence   of    her     intent,       (2)    erred       in    its    relevant        conduct

determinations, (3) improperly applied an upward enhancement for

leadership role under the Sentencing Guidelines, (4) improperly

imposed a Guidelines enhancement for obstruction of justice, and

(5)   imposed     a     procedurally          and        substantively          unreasonable

sentence for her new convictions. *                 For the reasons that follow,

we affirm.


      *
        Cheek raises no specific                    challenge         to   her     probation
revocation or related sentence.



                                              3
            We review de novo the district court’s denial of a

Fed. R. Crim. P. 29 motion for judgment of acquittal.                               United

States v. Smith, 451 F.3d 209, 216 (4th Cir. 2006).                             We will

affirm if, viewing the evidence in the light most favorable to

the    Government,       “the   conviction      is     supported     by    substantial

evidence.”      United States v. Hickman, 626 F.3d 756, 763-64 (4th

Cir.   2010)    (internal       quotation      marks    omitted).          “Substantial

evidence” is defined as such “evidence that a reasonable finder

of fact could accept as adequate and sufficient to support a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

United   States     v.     Green,    599   F.3d      360,    367    (4th     Cir.   2010)

(internal      quotation     marks    omitted).         A   defendant       challenging

evidentiary      sufficiency         “faces     a    heavy        burden.”          United

States v. Foster, 507 F.3d 233, 244-45 (4th Cir. 2007).

            Section        841(a)(1)       provides         that,     “[e]xcept        as

authorized     by   this    subchapter,        it   shall    be    unlawful     for   any

person knowingly or intentionally . . . to . . . distribute, or

dispense . . . a controlled substance.”                     21 U.S.C. § 841(a)(1);

see United States v. Alerre, 430 F.3d 681, 689 (4th Cir. 2005)

(identifying elements of distribution offense).                       To dispense is

“to deliver a controlled substance to an ultimate user . . . by,

or pursuant to the lawful order of, a practitioner, including

the prescribing and administering of a controlled substance.”

21 U.S.C. § 802(10) (2012).             A practitioner is “a physician . .

                                           4
. or other person licensed, registered, or otherwise permitted,

by   the    United   States      or    the   jurisdiction         in    which     [s]he

practices . . . to distribute, [or] dispense . . . a controlled

substance in the course of professional practice.”                         21 U.S.C.

§ 802(21) (2012).        Under this definition, Cheek did not qualify

as   a   practitioner      at   the   time   of    the    charged      offenses,   and

therefore her conduct in issuing controlled substances is not

protected by this statutory exception.                    See United States v.

Blanton, 730 F.2d 1425, 1429-30 (11th Cir. 1984) (holding that

individuals who lack a valid DEA registration are not authorized

to dispense controlled substances).

               Viewing the evidence in the light most favorable to

the Government, we conclude that the district court did not err

in denying Cheek’s Rule 29 motion.                As to Counts 1 through 10,

the Government established that Cheek wrote controlled substance

prescriptions under her own name and revoked DEA registration

number.     As to Counts 11 through 91, the Government proved that

Cheek    called   into     pharmacies    prescriptions          for    Schedule    III

through    V   controlled       substances    under       another      doctor’s    DEA

registration      number    outside    the   usual       course   of    professional

practice.      While     Cheek    contended       that    her   actions    were    the

result of accident or mistake, the evidence supports a finding

of intent.     See United States v. Martin, 523 F.3d 281, 289 (4th



                                         5
Cir.     2008)     (finding      circumstantial              evidence       sufficient       to

establish intent).

            Cheek     next      raises     three       challenges         to   the    court’s

Guidelines calculations.               We review the district court’s factual

findings    for    clear       error    and   its   legal          conclusions       de    novo.

United States v. Alvarado Perez, 609 F.3d 609, 612 (4th Cir.

2010).     The Government is required to prove a defendant’s drug

quantity    under        the    Guidelines        by     a       preponderance        of     the

evidence, United States v. Carter, 300 F.3d 415, 422 (4th Cir.

2002), but the defendant bears the burden to demonstrate that

the    information        contained        in     the        PSR     is     unreliable       or

inaccurate.        United States v. Kiulin, 360 F.3d 456, 461-62 (4th

Cir. 2004).

            Cheek     first      challenges       the    court’s          relevant    conduct

determination.           In     the     context     of       a     controlled     substance

offense, relevant conduct is defined to include “all acts and

omissions        committed,      aided,       abetted,           counseled,      commanded,

induced, procured, or willfully caused by the defendant . . .

during the commission of the offense of conviction” as well as

those acts “that were in the same course of conduct or common

scheme     or     plan     as     the     offense        of        conviction.”             USSG

§ 1B1.3(a)(1)-(2); see USSG § 3D1.2(d) (providing for grouping

of counts under USSG § 2D1.1).                    We conclude that the district

court did not clearly err in determining that Cheek’s unilateral

                                              6
alterations to patients’ Schedule II prescriptions constituted

part of the same course of conduct as the offenses of conviction

and in calculating the drug weight on this basis.                         See Kiulin,

360 F.3d at 461 (recognizing that drug quantity calculation is

factual determination reviewed for clear error).

             Cheek    next      appeals         the   court’s      application    of     a

sentencing enhancement for her managerial role in the offense.

The Guidelines provide for a two-level upward adjustment when

the    defendant     acted     as     “an    organizer,       leader,     manager,      or

supervisor” in criminal activity that did not involve five or

more   participants      and    was       not    otherwise    extensive.         USSG    §

3B1.1(c).     The defendant must have supervised “one or more other

participants,” that is, “a person who is criminally responsible

for the commission of the offense” but who was not necessarily

convicted.      USSG § 3B1.1 cmt. n.1, 2; see United States v.

Steffen, 741 F.3d 411, 414 (4th Cir. 2013) (recognizing that

enhancement    requires        that       defendant     was   manager,     supervisor,

organizer, or leader of people).                  Based on Cheek’s relationship

with Dr. Kathleen Schultz, we conclude that the court did not

clearly err in imposing this enhancement.

          Cheek also argues that the court improperly applied a

sentencing     enhancement          for      obstruction      of     justice.          The

Guidelines     provide       for      a     two-level     enhancement      when    “the

defendant    willfully       obstructed          or   impeded,      or   attempted      to

                                             7
obstruct or impede, the administration of justice with respect

to the . . . sentencing of the instant offense of conviction.”

USSG § 3C1.1.      Examples of covered conduct include “threatening,

intimidating,      or    otherwise       unlawfully           influencing      a   .    .    .

witness,   .   .   .    or    attempting          to   do     so,”   and     suborning      or

attempting to suborn perjury.                    USSG § 3C1.1 cmt. n.4(A), (B).

In view of the testimony presented both at trial and in the

sentencing hearing, the district court did not clearly err in

imposing this enhancement.

           Finally,      Cheek       challenges        the     reasonableness      of    her

twenty-seven-month           sentence       for    her       new     convictions.           In

conducting     a   reasonableness           review,      we    apply    “a     deferential

abuse-of-discretion standard.”                Gall v. United States, 552 U.S.

38, 41 (2007).          The court first “ensur[es] that the district

court   committed       no    significant          procedural        error,”    including

improper     calculation        of    the     Guidelines           range,    insufficient

consideration of the 18 U.S.C. § 3553(a) (2012) factors, and

inadequate explanation of the sentence imposed.                             United States

v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010) (internal quotation

marks omitted).

           Upon     finding      no     procedural          error,     we    examine        the

substantive reasonableness of the sentence under “the totality

of the circumstances.”               Gall, 552 U.S. at 51.                   The sentence

imposed must be “sufficient, but not greater than necessary,” to

                                             8
satisfy the goals of sentencing.                    See 18 U.S.C. § 3553(a).                 A

below-Guidelines         sentence      is    presumed          reasonable      on    appeal.

United States v. Susi, 674 F.3d 278, 289 (4th Cir. 2012).                                  The

defendant bears the burden to rebut the presumption by showing

“that the sentence is unreasonable when measured against the

§ 3553(a) factors.”          United States v. Montes-Pineda, 445 F.3d

375, 379 (4th Cir. 2006) (internal quotation marks omitted).

           We discern no unreasonableness in Cheek’s sentence.                             The

district   court       properly     calculated           the     Guidelines     range      and

considered      its    applicability          to        Cheek,     finding     the     range

inappropriate to the unique circumstances of her offense.                                  The

court conducted a thorough assessment of Cheek’s circumstances

and   sentencing         considerations,           grounded        in    the        § 3553(a)

factors,   before       imposing       a    sentence       substantially        below      the

Guidelines      range.      Cheek      fails       to    rebut     the   presumption        of

reasonableness accorded this sentence.                         See Susi, 674 F.3d at

289; Montes-Pineda, 445 F.3d at 379.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal as

to either Cheek’s convictions and resulting sentence, or as to

the revocation of supervised release and the sentence imposed

upon revocation.          We therefore affirm Cheek’s convictions and

sentences.       This Court requires that counsel inform Cheek, in

writing,   of    the     right    to   petition          the   Supreme    Court       of   the

                                             9
United States for further review.            If Cheek requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this Court for

leave to withdraw from representation.             Counsel’s motion must

state that a copy thereof was served on Cheek.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   Court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                    10